internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp 5-plr-119484-99 date date index number number release date in re usp fsub1 fsub2 fco fco fsh x y z country x country y country z this is in reply to your letter dated date requesting that we rule on a significant federal_income_tax subissue present in a proposed transaction see sec_3 of revproc_2000_3 2000_1_irb_103 the facts submitted for consideration are substantially as set forth below usp is the parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return usp owns x percent of fsub1 a country x corporation the remaining y percent is owned by fsh a country y corporation fsub1 owns percent of the outstanding_stock of fsub2 for valid business reasons fsub1 will migrate from country x to country z pursuant to a corporate continuance statute the following steps will be taken i prior to the migration fsub1 will make a cash distribution of its current_earnings_and_profits as a pro_rata dividend to usp and fsh the distribution prior to the migration fsub1 will recapitalize its shares the recapitalization prior to the migration fsh will contribute all of its stock in fsub1 to fco a wholly owned foreign_corporation solely in exchange for stock of fco fco will then contribute all of its stock in fsub1 to fco a foreign_corporation wholly owned by fco solely in exchange for stock of fco the transfers prior to or following the migration fsub1 anticipates that it will completely liquidate fsub2 prior to or following the corporate migration the liquidation prior to or following the migration fsub1 will sell certain assets representative of a reduction of z percent in a historic line of fsub1's business the sale ii iii iv v after completion of these steps fsub1 will migrate from country x to country y pursuant to the corporate continuance statutes of country x and country z the migration the taxpayer has made the following representations in connection with the proposed transaction a to the best of the taxpayer’s knowledge and belief the migration will qualify under sec_368 of the internal_revenue_code provided that the distribution recapitalization transfers liquidation and sale do not prevent the migration from so qualifying the distribution will not exceed percent of the fair_market_value of fsub1 immediately before the dividend fsub1 has no plan or intention to sell or otherwise dispose_of any of its assets except for i dispositions made in the ordinary course of business ii distributions of normal regular dividends such as the distribution iii the liquidation or iv the sale neither fsub nor fsub has a u s trade business nor do they have effectively_connected_income within the meaning of sec_884 fsh is not and has not been within the last years a controlled_foreign_corporation within the meaning of sec_957 fsh is not a passive_foreign_investment_company within the meaning of sec_1297 no elections have been made to treat either fsub or fsub as disregarded entities pursuant to sec_301 of the income_tax regulations fsub will not be distributing any u s real_property interests within the meaning of sec_897 as part of the liquidation fsub has never conducted a trade_or_business_within_the_united_states fsub has accumulated_effectively_connected_earnings_and_profits within the meaning of sec_884 b c d e f g h i j based solely on the information submitted and the representations made we rule as follows the distribution recapitalization transfers liquidation and sale will have no effect on the qualification of the migration under sec_368 see revrul_96_29 1996_1_cb_50 sec_1_368-1t e ii a of the temporary income_tax regulations we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling in particular no opinion is expressed concerning any of the international tax consequences including any consequences under sec_367 sec_367 or sec_884 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction covered by this letter should attach a copy of the letter to its federal_income_tax return for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer’s representative sincerely yours assistant chief_counsel corporate by__ debra carlisle chief branch _________
